 Case 0:21-mj-06270-LSS Document 7 Entered on FLSD Docket 04/30/2021 Page 1 of 1


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

 UNITED STATES OF AMERICA,
            Plaintiff,                                     CASE NO.:       21-MJ-6270

 v.
 CLEON KIRLEW,                                             NOTICE OF TEMPORARY APPEARANCE
                                                           AS COUNSEL OF RECORD
            Defendant.

       COMES NOW CARTER T. HILLSTROM, and files this appearance as temporary counsel of

record for the above-named Defendant.

                                                        Respectfully submitted,

                                                        /s/ Carter T. Hillstrom
                                                        CARTER T. HILLSTROM
                                                        Attorney for the Defendant
                                                        Florida Bar # 26211
                                                        Shemtov & Hillstrom, PLLC
                                                        612 SE 5th Ave., Suite 4
                                                        Fort Lauderdale, FL 33301
                                                        (954) 329-2222
                                                        (954) 462-7237 FAX
                                                        carter@shlawfl.com

                                       CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by the CM/ECF

system on all counsel or parties of record.

                                                        /s/ Carter T. Hillstrom
                                                        CARTER T. HILLSTROM




 CARTER HILLSTROM        612 Southeast Fifth Avenue, Suite 4   Fort Lauderdale, Florida 33301   954/667-9267
